Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11 December, 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Vito Ciaravino on 08/10/2021.
The application has been amended as follows: 
1.(Currently Amended) A pneumatic system for a vehicle comprising: 
a compressor; 
an air dryer cartridge; and
 a purge valve; 
wherein the purge valve is protected by a filter; 
the filter being arranged in a housing which covers an inlet of an air channel formed in the housing which connects the inlet and the purge valve; and 
wherein the filter comprises a loop disposed around a pin protruding from the housing to hold the filter in place.
2. (Cancelled)
1 wherein the filter comprises a spring element which is pressed down by the air dryer cartridge and prevents the loop from slipping off the pin.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
As to independent claim 1, US20090038476, US20090199523, US20070144350 and EP2505444 are the nearest prior art, but they do not teach nor fairly suggest further in combination a filter comprising a loop disposed around a pin protruding from a housing to hold the filter in place.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAFIZ M AAMIR whose telephone number is (469)295-9299.  The examiner can normally be reached on 7:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter D Griffin can be reached on (571) 272-1447.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 


HAFIZ M. AAMIR
Examiner
Art Unit 1773



/LUCAS A STELLING/Primary Examiner, Art Unit 1773